DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
           Claims 1-12 are rejected.

Response to Arguments
Claim Objections
Applicant’s arguments, see page 4, filed June 7, 2022, with respect to the objection of claim 4 have been fully considered and are persuasive.  The objection of claim 4 has been withdrawn. 
Claim Rejections - 35 USC § 102
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.   The mother liquor is the liquid obtained after the solid/liquid separation step (C) (paragraph 0016).  The final BPA is not recovered until step (E), which occurs after the mother liquor and/isomerization liquid are contacted with the basic anion exchange resin (paragraphs 0018-0023).  The free-acid removing step in Yoshitomi et al. occurs before the recovery of the product BPA (paragraphs 0019-0025).  Further, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
For the above reasons, the rejection of Claims 1-5 and 7-12 under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitomi et al. (EP 2019089 A1) is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.    The examiner rejection was not based upon replacing Saruwatari’s acid ion exchange resin with the “basic anionic resin” of Maas et al.  Instead the examiner’s rejection was based upon replacing Saruwatari’s acid ion exchange resin with an acidic and a basic ion exchange resin as taught by Maas et al. (column 3, lines 31-33 and column 5, lines 10-23).   This proposed substitution would not render the Saruwatari’s invention inoperable because it was known that one could treat residual streams in a process for producing BPA using a combination of an acidic and basic ion exchange resin (see for instance column 3, lines 31-33 and column 5, lines 10-23 of Maas et al. and paragraphs 0019-0022 of Yoshitomi et al.).
          In addition, Maas is not relied upon for teaching the order of when the claimed steps (a)-(d) are performed.  Saruwatari is relied upon for this teaching and Saruwatari does teach contacting the residual distillation stream with an ionic exchange resin before recovery of bisphenol A (see paragraphs 0010-0015).  Further, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
            For the above reasons, the rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Saruwatari (JP 2000-229899 A) in view of Maas et al. (US 6,133,486) is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitomi et al. (EP 2019089 A1).
As required by Claim 1, Yoshitomi et al. disclose a process for producing bisphenol-A comprising:
(a) reacting acetone and phenol in the presence of a catalyst system comprising an
acidic heterogeneous catalyst and a catalyst promoter comprising at least one organic sulfur-containing compound to produce a reaction effluent inherently comprising bisphenol-A, water, unreacted acetone, unreacted phenol and at least part of the catalyst promoter (see condensation reaction step (A) in paragraphs 0013-0014);
(b) distilling at least part of the reaction effluent to remove water, catalyst promoter and unreacted acetone, and leave a residual stream containing bisphenol A (see concentration step (B) in paragraph 0015);
(c) before recovery of bisphenol A contained in the residual stream produced in step (b), contacting at least part of the residual stream with a basic anion exchange
resin to produce a purified stream (see the free acid removing step in paragraphs 0019-0021); and
(d) recovering bisphenol-A from the purified stream (see Recovery step (E) in paragraph 0023).
 	As required by Claim 2, Yoshitomi et al. disclose the process of claim 1, wherein the acidic heterogeneous catalyst comprises a sulfonated ion exchange resin (see paragraph 0013).
As required by Claim 3, Yoshitomi et al. disclose the process of claim 1, wherein the catalyst promoter comprises at least one organic sulfur-containing compound selected from the group consisting of alkyl mercaptans, mercaptocarboxylic acids, mercaptosulfonic acids, mercaptoalkylpyridines, mercaptoalkylamines, thiazolidines and aminothiols (see paragraph 0013).
As required by Claim 4, Yoshitomi et al. disclose the process of claim 1, wherein the distilling (b) is conducted at a temperature with the claimed range of from 155 to 185°C and a pressure within the claimed range of from 50 to 85 kPa (see paragraph 0015).
As required by Claim 5, Yoshitomi et al. inherently disclose the process of claim 1, wherein the residual stream contains less than 1,000 ppm by weight of water, less than 500 ppm by weight acetone, and less than 100 ppm by weight sulfur-containing catalyst promoter, since Yoshitomi et al. distill the reaction effluent under the same reaction temperature and pressure as the claimed method (see paragraph 0015).
          As required by Claim 7, Yoshitomi et al. disclose the process of claim 1, wherein the contacting (c) is conducted at a temperature within the claimed range of from 80 to 120°C (see paragraph 0020).
           As required by Claim 8, Yoshitomi et al. disclose the process of claim 1, wherein the contacting (c) is conducted by downward flow of the residual stream through a bed of basic anion exchange resin (see paragraphs 0021 and 0028 and Examples 1-4).
           As required by Claim 9, Yoshitomi et al. disclose the process of claim 1, wherein the anion exchange resin is a weak-base anionic exchange resin, containing primary, secondary or tertiary amine groups (see paragraph 0020).
           As required by Claim 10, Yoshitomi et al. disclose the process of claim 1, wherein the recovering (d) comprises crystallization to separate the purified stream into a solid bisphenol-A-containing product and a mother liquor stream (see paragraph 0023).
            As required by Claim 11, Yoshitomi et al. disclose the process of claim 10, wherein the mother liquor stream comprises other isomers of diphenylolpropane than bisphenol-A and the process further comprises:
(f) contacting the mother liquor with a sulfonated acidic ion exchange catalyst
under conditions to convert at least some of the other isomers of diphenylolpropane to
bisphenol-A and produce an isomerized product stream (see paragraphs 0018 and 0023).
            As required by Claim 12, Yoshitomi et al. disclose the process of claim 11 and further comprising:
(g) supplying at least part of the isomerized product stream to the reacting step (a) (see paragraph 0023).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saruwatari (JP 2000-229899 A) in view of Maas et al. (US 6,133,486).
As required by Claim 1, Saruwatari discloses a process for producing bisphenol-A comprising: 
(a) reacting acetone and phenol in the presence of a catalyst system comprising an acidic heterogeneous catalyst and a catalyst promoter comprising at least one organic sulfur-containing compound to produce a reaction effluent comprising bisphenol-A, water, unreacted acetone, unreacted phenol and at least part of the catalyst promoter (see paragraphs 0006-0009);
(b) distilling at least part of the reaction effluent to remove water, catalyst promoter and unreacted acetone, and leave a residual stream containing bisphenol A (see paragraphs 0006 and 0010);
 (d) recovering bisphenol-A from the purified stream (see paragraph 0011).
Saruwatari differs from claim 1 in that the step (c) is carried out by contacting at least part of the residual stream with an acid ion exchange resin to produce a purified stream but Saruwatari fails to disclose before recovery of bisphenol A contained in the residual stream produced in step (b), contacting at least part of the residual stream with a basic anion exchange resin (see paragraphs 0013-0015).
Maas et al. disclose a process for producing bisphenol A wherein it is disclosed that a portion of the mother liquor may be treated with ion-exchange resins (see column 3, lines 31-33).  Maas et al. disclose contacting the mother liquor with a weakly basic anionic resin to reduce the concentration of acidic species to less than 2 ppm (see column 5, lines 16-23).
One having ordinary skill in the art before the effective filing date of the claimed would have found it obvious to contact the mother liquor stream of  Saruwatari with weakly basic anionic resin, since Maas et al. disclose that in a process for producing bisphenol A a portion of the mother liquor may be treated with ion-exchange resins.  The skilled artisan would have been motivated to use a weakly basic anionic resin in order to reduce the concentration of acidic species to less than 2 ppm.
As required by Claim 2, Saruwatari in view of Maas et al. disclose the process of claim 1, wherein the acidic heterogeneous catalyst comprises a sulfonated ion exchange resin (see paragraphs 0005-0006).
As required by Claim 3, Saruwatari in view of Maas et al. disclose the process of claim 1, wherein the catalyst promoter comprises at least one organic sulfur-containing compound selected from the group consisting of alkyl mercaptans, mercaptocarboxylic acids, mercaptosulfonic acids, mercaptoalkylpyridines, mercaptoalkylamines, thiazolidines and aminothiols (see paragraphs 0005-0010, 0013, 0015 and 0016).
As required by Claim 4, Saruwatari discloses the process of claim 1, wherein the distilling (b) is conducted at a temperature with the claimed range of from 155 to 185°C and a pressure within the claimed range of from 50 to 85 kPa (see paragraphs 0012 and 0016).
As required by Claim 5, Saruwatari in view of Maas et al. disclose inherently discloses the process of claim 1, wherein the residual stream contains less than 1,000 ppm by weight of water, less than 500 ppm by weight acetone, and less than 100 ppm by weight sulfur-containing catalyst promoter, since Saruwatari et al. distill the reaction effluent under the same reaction temperature and pressure as the claimed method (see paragraphs 0012 and 0016).
            As required by Claim 6, Saruwatari in view of Maas et al. disclose the process of claim 1 and further comprising: (e) recycling at least part of the catalyst promoter removed in the distilling (b) to the reacting step (a) (see paragraph 0015).
            As required by Claim 7, Saruwatari in view of Maas et al. disclose the process of claim 1, wherein the contacting (c) is conducted at a temperature within the claimed range of from 80 to 120°C (see paragraph 0014).
             As required by Claim 8, Saruwatari in view of Maas et al. disclose the process of claim 1, wherein the contacting (c) is conducted by downward flow of the residual stream through a bed of basic anion exchange resin (see column 5, lines 16-24 of Maas et al.).
           As required by Claim 9, Saruwatari in view of Maas et al. disclose the process of claim 1, wherein the anion exchange resin is a weak-base anionic exchange resin, containing primary, secondary or tertiary amine groups (see column 5, lines 16-24 of Maas et al.).
           As required by Claim 10, Saruwatari in view of Maas et al. disclose the process of claim 1, wherein the recovering (d) comprises crystallization to separate the purified stream into a solid bisphenol-A-containing product and a mother liquor stream (see paragraphs 0016).
            As required by Claim 11, Saruwatari in view of Maas et al. disclose the process of claim 10, wherein the mother liquor stream comprises other isomers of diphenylolpropane than bisphenol-A and the process further comprises:
(f) contacting the mother liquor with a sulfonated acidic ion exchange catalyst under conditions to convert at least some of the other isomers of diphenylolpropane to
bisphenol-A and produce an isomerized product stream (see paragraphs 0013-0015 of Saruwatari and column 5, lines 10-16).
            As required by Claim 12, Saruwatari in view of Maas et al. disclose the process of claim 11 and further comprising:
(g) supplying at least part of the isomerized product stream to the reacting step (a) (see paragraph 0015).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699